Citation Nr: 9909766	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from January 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant testified before the 
undersigned Member of the Board at a hearing held at the RO 
on February 11, 1999.  A transcript of that hearing has been 
associated with the record on appeal.

It is further noted that the appellant's claim for service 
connection for a low back disorder (claimed as a bilateral 
leg disorder) was recently denied by the RO in June 1998.  
However, as this claim is not currently developed or 
certified for appellate review, that is, the appellant has 
not filed a notice of disagreement and, following issuance of 
a statement of the case, perfected an appeal with the timely 
submission of a substantive appeal, the Board will not 
address the claim at this time.


FINDINGS OF FACT

1.  The appellant's bilateral pes planus disability is 
manifested by complaints of chronic pain in the feet with 
radicular-type pain up into his legs.

2.  On the most recent VA examination in January 1997, the 
appellant could still ambulate with the use of arch supports 
and he had only slight weakness in the lower extremity with 
pain in the plantar arch areas bilaterally.  As a result, the 
examiner opined that his overall functional impairment 
appeared to be more related to his overall general health 
problems and general aging and general muscle wasting as 
opposed to purely his pes planus deformity causing his 
overall problems.

3.  The evidence in this case does not reflect that the 
appellant has required frequent hospitalizations for his 
service-connected bilateral pes planus disability in the 
years after service.  Moreover, it is not currently shown 
that the aforementioned service-connected disability led to 
marked interference with employment such as to render 
application of the regular schedular criteria inadequate to 
rate the disability.


CONCLUSIONS OF LAW

1.  The appellant's bilateral pes planus disability is no 
more than 30 percent disabling pursuant to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 5276 (1998).

2.  Application of extraschedular provisions for the 
appellant's bilateral pes planus disability is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his 
contentions regarding the increased severity of his service-
connected bilateral pes planus disability.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

According to the Schedule for Rating Disabilities, the 
appellant's bilateral pes planus disability is rated under 
diagnostic code 5276 for impairment of acquired flatfeet.  
38 C.F.R. § 4.71a (1998).  His pes planus disability is 
presently rated 30 percent disabling for "severe" bilateral 
flatfeet manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  The next higher, and maximum, schedular rating, 
50 percent, may be assigned if the medical evidence reflects 
"pronounced" bilateral flatfeet manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. Part 4, Code 5276 (1998).

After having reviewed all of the relevant medical evidence, 
the Board is of the opinion that the appellant is 
appropriately rated for his pes planus disability at the 30 
percent disability rating level.  The appellant's contentions 
and hearing testimony of February 1999 regarding the alleged 
increased severity of this disability have been considered; 
however, the Board assigns the greater weight of probative 
value to the objective medical evidence, in particular, the 
report of a VA compensation examination conducted in January 
1997.  For the reasons set forth below, the Board finds that 
the clinical findings on this examination fail to show an 
overall disability picture which warrants the next higher 
schedular evaluation (50 percent) for the appellant's 
bilateral pes planus disability under applicable schedular 
criteria.

Historically, it is noted that the appellant was granted 
compensation benefits for his bilateral pes planus in June 
1946, at the rate of 10 percent under Code 5276.  That rating 
remained in effect for more than 50 years, or until February 
1997 when the RO granted an increased rating to 30 percent 
based on the January 1997 VA examination.  Through the years 
since his World War II-era military service, the appellant has 
had his disability evaluated for compensation purposes, and on 
a few occasions, during the course of outpatient treatment by 
private and VA medical care providers.  The record does not, 
however, reflect any inpatient care for his pes planus 
disability in the years after service.

Prior to the January 1997 VA examination, the appellant was 
previously evaluated by VA for compensation purposes in 
September 1987.  On that examination, he complained that his 
feet had bothered him for the past 40 years and that arch 
supports provided only minimal relief.  His main complaint was 
arch pain after extensive ambulation in both feet.  The 
examiner diagnosed flexible pes planus and hallux valgus, 
bilaterally, based on objective findings showing decreased 
medial arch height bilaterally on weight bearing and decreased 
range of motion of the first metatarsophalangeal joint with 
lateral deviation of the hallux bilaterally.  The other joints 
showed range of motion to be within normal limits.  X-rays 
showed bilateral pes planus and a small calcaneal bony spur in 
the undersurface of the left os calcis.  There was also 
congenital shortening of the first metatarsal bone bilaterally 
with hallux valgus deformity involving the first toe on both 
sides.

Prior to September 1987, the record reflects that the 
appellant was seen in a VA outpatient podiatry clinic 
complaining of painful feet on February 9, 1987.  On that 
occasion, it was noted that he was last seen in the podiatry 
clinic on August 26, 1985.  Subjectively, he complained of 
pain in the arches of both feet and radicular-type pain going 
up the legs to his back.  He stated that his pain was chronic 
and that arch supports helped "somewhat."  Based on his 
complaints and the clinical findings found on the outpatient 
evaluation, the assessment was severe pronation of the feet.  
For treatment purposes, he was provided orthotics with a 
forefront varus wedge bilaterally and advised to return to the 
clinic in one month.

Additional medical records associated with the record in 
connection with this appeal included outpatient reports from 
the North Lakeland Foot Clinic dated from 1991 to 1996.  A 
summary of treatment statement of J. Pruchniewski, D.P.M., 
dated April 17, 1996, indicated that the appellant had been a 
patient at the aforementioned facility since January 1991 for 
treatment of painful feet with radicular-type pain shooting up 
through the legs to his back.  Dr. Pruchniewski's assessment 
of the appellant's condition based on these complaints was 
pronation syndrome, bilaterally, not helped by orthotics.

As stated above, the appellant was evaluated by VA in January 
1997 in connection with this claim.  The report of the 
examination specifically notes that the purpose of the 
examination was to evaluate the appellant's bilateral pes 
planus and assess his functional impairment as measured by 
limitation of motion, pain and weakness.  Subjectively, the 
appellant complained of daily feet and back pain with 
difficulty ambulating.  He also complained of occasional 
swelling in both ankles and occasional flare-ups in his feet, 
causing significant pain with walking.  He also complained of 
calf cramping, severe at times, but the examiner added that 
the appellant did not relate any significant flare-ups in his 
feet to the point where he was unable to walk.

Objectively, the examiner found that the appellant had good 
pedal pulses and no edema.  Temperature was warm in both feet.  
Neurologically, patella reflexes were normal while Achilles 
reflexes were slightly diminished.  Sensations in both feet 
were intact.  His motor enervation was diminished in both feet 
with loss of fine motor movement.  Muscle strength in the 
lower extremities was 3-4/5 in all groups.  His dorsiflexors 
and plantar flexors appeared to be 3/5 inverted, 4/5 everted.  
Dermatologically, his skin was intact, but his toenails were 
mycotic bilaterally.  On the orthopedic examination, the 
examiner noted bilaterally hallux valgus deformities, but when 
he questioned the appellant about these, he stated that they 
were asymptomatic.  Additionally, the examiner noted that he 
had a mild pes planus deformity bilaterally off weight 
bearing.  In terms of describing the appellant's condition, 
the examiner noted that he had ankle equinus (a deformity in 
which the foot is plantar flexed, causing person to walk on 
toes without touching the heels) due to tight Achilles tendons 
bilaterally.  Nevertheless, range of motion in both ankles was 
normal and examination of the subtalar joints revealed no 
tenderness.  However, there was significant eversion and 
minimal inversion of the ankles.  His inversion was less than 
5 degrees and came to 90 degrees with standing.  Gait 
examination revealed a slow gait, with shortened steps and a 
hunching over of the upper torso with walking.  He also had 
some loss of heel-to-toe gait with more of a slapping gait.  
On weight bearing, the appellant had significant pes planus 
deformities with significant hindfoot valgus deformities 
bilaterally.  Based on these findings, the examiner's 
diagnostic impression was:

Pes planus deformities are noted 
bilaterally.  He appears to have slight 
weakness in the lower extremity with pain 
in the plantar arch areas bilaterally.  
Overall, the patient can still ambulate.  
Functional impairment appears to be more 
related to his overall general health 
problems and general aging and general 
muscle wasting as opposed to purely his 
pes planus deformity causing his overall 
problems.

X-rays of his feet taken on the same day of the aforementioned 
VA examination, but reported and transcribed two days later, 
revealed bilateral hallux valgus deformities with associated 
degenerative changes in the bilateral right toe 
metatarsophalangeal joint, including joint space narrowing and 
osteophyte formation.  The bilateral remainder toes showed 
distal phalangeal hyperflexion, compatible with hammer toes.  
Vascular calcifications were seen as well bilaterally.  The 
impression was bilateral hallux valgus with associated 
degenerative changes, as described, and bilateral hammer toes.  
It was recommended that weightbearing/standing films would be 
helpful to fully evaluate his pes planus if such a condition 
was clinically indicated.

In addition to the above, the RO received copies of VA 
outpatient reports dated from March 1997 to June 1998.  As 
these records reflected treatment primarily for unrelated 
medical problems (chronic low back pain, status post lumbar 
diskectomy; atherosclerotic heart disease; history of 
peripheral vascular disease; upper respiratory infections; 
left inguinal hernia; and history of prostate cancer), the RO 
did not readjudicate the increased rating claim or issue a 
supplemental statement of the case pursuant to 38 C.F.R. 
§ 19.31 (1998).  The furnishing of a supplemental statement 
of the case is not mandatory in all instances where evidence 
is received by the agency of original jurisdiction following 
issuance of the statement of the case or most recent 
supplemental statement of the case.  Section 19.37(a) of 38 
C.F.R. states that a supplemental statement of the case need 
not be issued as provided in section 19.31 if the additional 
evidence duplicates evidence previously of record which was 
discussed in a statement of case or a prior supplemental 
statement of case or if the additional evidence is not 
relevant to issues on appeal.  Since the outpatient reports 
dated in 1997-98 were bereft of any specific treatment for 
the service-connected pes planus disability, the Board finds 
that the RO properly exercised its discretion provided by 
regulation by not furnishing the appellant a supplemental 
statement of the case in connection with its receipt of these 
records prior to the transfer of the claims file to the 
Board.

With regard to the above, however, the Board notes that the VA 
outpatient reports reflecting treatment for his low back pain 
complaints indicated that he complained of a radicular-type 
pain originating from his low back area and extending down 
into his legs.

At his hearing before the undersigned in February 1999, the 
appellant testified that he had chronic, burning-type pain in 
his feet with radiation of such pain up into his legs.  He 
also testified that he could only walk a block, had to change 
his shoes frequently, and used a cane and arch supports for 
assistance.  He stated that he took 2-3 Tylenol pills per day 
to deal with his pain complaints.  With respect to his back 
problem, he admitted that his doctor told him that his 
burning, radicular pain was coming from a pinched nerve in his 
lumbar spine.  Finally, the appellant testified that although 
his feet would swell on occasion, his main problem was the 
burning-type pain felt in his feet.

In view of the medical findings and testimony detailed above, 
the Board concludes that the appellant's bilateral pes planus 
disability is appropriately rated as 30 percent disabling.  It 
is clear from the most recent VA examination that the 
appellant's has a "severe" disability of his feet, but what 
must be shown by the objective medical evidence are findings 
consistent with a higher evaluation according to the schedular 
criteria under diagnostic code 5276.  As indicated above, 
these findings have not been objectively demonstrated in this 
case because the appellant still has an ability to ambulate 
with the assistance of arch supports, a finding which obviates 
against the criteria for a 50 percent rating regarding a 
disability "not improved" by orthopedic shoes and 
appliances, and it is not objectively demonstrated that his 
disability is "pronounced" in degree as manifested by 
medical evidence showing that he definitely has marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation.  The findings on the January 1997 VA 
examination are deemed by the Board to be dispositive in this 
regard, notwithstanding Dr. Pruchniewski's statement of April 
1996 to the effect that the appellant's condition was not 
helped by orthotics.  It is clear from the record that the 
appellant uses arch supports to help him ambulate and the mere 
fact that he continues to use such appliances is considered by 
the Board to reflect that he derives some benefit from them.

As detailed above, the 1997 VA examination revealed slightly 
diminished Achilles reflexes, loss of fine motor movements in 
the feet, minimal muscle strength loss in the lower 
extremities, a mild pes planus deformity bilaterally off 
weight bearing, and bilateral ankle equinus due to tight 
Achilles tendons bilaterally.  The appellant had significant 
pes planus and hindfoot valgus deformities bilaterally with 
weight bearing, but these deformities have been a part of his 
overall disability for years.  However, what is lacking from 
the results of this examination are findings showing a level 
of disability that matches the criteria for a 50 percent 
rating under code 5276.  Indeed, the whole recorded history 
of his disability reflects a history of long-term 
stabilization at the 10 percent rating level, with a recently 
shown increase due to his pain complaints, the findings of 
which were corroborated on the January 1997 VA examination 
and used by the RO to support the grant of a 30 percent 
rating for a "severe" overall disability picture.  With 
regard to his pain complaints, the examiner who conducted the 
January 1997 VA examination specifically indicated that the 
appellant could still ambulate and he had only slight 
weakness in the lower extremity with pain in the plantar arch 
areas bilaterally.  As a result, the examiner opined that his 
overall functional impairment appeared to be more related to 
his overall general health problems and general aging and 
general muscle wasting as opposed to purely his pes planus 
deformity causing his overall problems.

When read together with the balance of the evidence, the 
Board finds that the overall disability picture with the 
appellant's pes planus of the feet does not rise to the level 
of a "pronounced" disability under the schedular standards.  
It appears that the source of the appellant's pain complaints 
originates from multiple areas of his body, and specifically 
with regard to his pain in the lower extremities, from his 
lumbar spine condition.  Hence, the examiner's assessment is 
supported by the medical evidence that shows overall 
deterioration due to multiple health problems, aging and 
muscle wasting.

The Board reaches this conclusion notwithstanding the fact 
that the x-ray technician recommended that additional weight-
bearing studies be taken at the time of the January 1997 
examination.  Although these films were not taken, the Board 
finds that the medical evidence of record was sufficient to 
evaluate the appellant's disability against the schedular 
criteria under code 5276.  These criteria do not appear to 
depend on specific x-ray findings, and as it is already 
established that he has pes planus deformities bilaterally, 
the additional x-rays recommended are not actually required 
to rate his disability.

Moreover, since the medical findings and diagnoses provided 
on the January 1997 VA examination are uncontradicted by any 
other competent (i.e., medical) diagnosis or opinion, the 
Board finds the recent medical evaluation of the appellant's 
disability on that examination to be dispositive to the 
outcome of this appeal.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Accordingly, the Board finds that the appellant's 
contentions and testimony offered in conjunction with his 
claim for increased compensation benefits are outweighed by 
the medical evidence cited above which has been found more 
probative to the issue on appeal and therefore, such 
contentions cannot serve to award a higher rating for the 
bilateral pes planus disability.  Consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, it is the Board's opinion that the 
currently assigned disability rating accurately reflects the 
level of impairment pursuant to the schedular criteria.

The appellant's complaints notwithstanding, increased or 
separate ratings under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (1998) 
are not warranted because the competent medical evidence does 
not substantiate additional pain or additional range-of-motion 
loss due to pain on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination in 
any of the joints of the appellant's feet.  See DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); see also VAOPGCPREC 9-
98, 63 Fed. Reg. 56704 (1998).

Indeed, the examiner who conducted the January 1997 VA 
examination commented that the appellant had normal range of 
motion in the ankles and only slight weakness in the lower 
extremity with pain in the plantar arch areas bilaterally.  
The balance of the medical evidence is similarly negative for 
any evidence of additional functional loss affecting the 
joints of the feet.  As indicated above, the appellant has 
chronic pain complaints in general and as such, the examiner 
in January 1997 stated that his overall functional impairment 
appeared to be more related to his overall general health 
problems and general aging and general muscle wasting as 
opposed to purely his pes planus deformity causing his overall 
problems.  It is clear that the 30 percent rating recently 
assigned was specifically granted to compensate for his 
complaints of pain as the schedular criteria for same provide 
as much.  Hence, beyond the discussion of the disability 
above, there is no evidence of additional functional 
impairment that is not otherwise covered by the schedular 
ratings assigned for this disability.

Accordingly, the Board finds that the evidence is against a 
finding of "additional functional loss" that might be caused 
by weakness and/or pain complaints.  Consequently, the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) is 
not for application in this case as the evidence for and 
against the claims is clearly not in equipoise.  Cf. Williams 
(Willie) v. Brown, 4 Vet. App. 270, 273-74 (1993) (citing 
Gilbert, supra, 1 Vet. App. at 54, the Court of Veterans 
Appeals found "significant" evidence in support of veteran's 
claim).  In this case, for the reasons stated, the Board finds 
a preponderance of the evidence to be against the claim.  See 
Gilbert and Alemany.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

In view of the above, the Board concludes that an increased 
rating for the bilateral pes planus disability is not 
warranted, based on the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

Finally, it is noted that the RO did not consider referral of 
the appellant's increased rating claim for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b) (1998).  
Nevertheless, the Board does not find that a remand is in 
order with respect to extraschedular consideration as it has 
not been claimed by the appellant or inferred by his 
contentions, and it does not appear from review of the 
medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the U. S. Court of Appeals for Veterans 
Claims (the Court) held that the Board did not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, in 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the appellant, as the question of an extraschedular rating 
was deemed to be a component of an increased rating claim and 
the appellant had a full opportunity to present the claim 
before the RO.  Bagwell, 9 Vet. App. at 339.  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation assigned for the appellant's pes planus 
disability is not deemed to be inadequate.  As fully detailed 
above, the medical evidence does not reflect that the 
appellant's disability has increased in severity beyond the 
level recently granted under the schedular standards of 
38 C.F.R. and hence, it does not appear that the appellant 
has an "exceptional or unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization in the years following 
service for his bilateral pes planus disability.  In 
addition, there is no record of significant or regular 
outpatient treatment for this disability.  With respect to 
employment, it is noted that the appellant is currently 
unemployed.  However, the record reflects that he retired a 
number of years ago and it is not shown that he has looked 
for new employment since.  The RO has recently awarded a 
higher disability rating reflecting that increased level of 
disability has occurred.  This award was based on the 
schedular criteria, which as detailed above, are not found to 
be insufficient to compensate the appellant for his pes 
planus disability.  Hence, a longitudinal review of the 
record does not actually reflect a history or pattern of 
"marked interference" in employment due specifically to 
this service-connected disability which would take this case 
"outside" of the regular schedular standards.  Thus, in the 
absence of any evidence which actually shows that his 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.



ORDER

An increased rating above 30 percent for the appellant's 
bilateral pes planus disability is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

